DETAILED ACTION
	This is the third office action for US Application 17/549,655 for a Thrust Surface Bearing.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: Page 1, line 3 of the specification, after “No.”, the number - - 17/549,639 has been inserted.  Page 1, line 4, before “as”, - -13 December 2021 - - has been inserted.  Page 1, line 5, after “No.”, the number - - 17/549, 644 - - has been inserted.  Page 1, line 5, after the word “on”, - - 13 December 2021 - - has been inserted.  Page 1, line 7, before the word “titled”, the number - - 17/549,646 - - has been inserted.  Page 1, line 7, after the word “on”, - - 13 December 2021 - - has been inserted.  Page 1, line 9, before the word “titled”, the number - - 17/549,648 - - has been inserted.  Page 1, line 9, after the word “on”, - - 13 December 2021 - - has been inserted.  Page 1, line 10 of the specification, after “No.”, the number - - 17/549,652 has been inserted.  Page 1, line 11, before “as”, - -13 December 2021 - - has been inserted.  Page 1, line 12 of the specification, after “No.”, the number - - 17/549,657 has been inserted.  Page 1, line 13, before “as”, - -13 December 2021 - - has been inserted.  Page 1, line 14, before the word “titled”, the number - - 17/549,659 - - has been inserted.  Page 1, line 14, after the word “on”, - - 13 December 2021 - - has been inserted.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 15 April 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species VII is withdrawn.  Claims 11-18, directed to a non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a bearing assembly comprising a shaft, one or more bearings in contact with the shaft and comprising a first bearing surface, one or more bearing straps securing the one or more bearings to the shaft, and a first thrust surface in direct contact with the first bearing thrust surface, wherein the one or more bearings and the one or more bearing straps are configured to provide frictional load on the shaft to dampen natural harmonics transmitted through the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN M MARSH/Primary Examiner, Art Unit 3632